Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Intermolecular, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333‑178154, 333‑180169, 333‑187017, 333‑194464, 333‑202369, and 333-210427) on Form S‑8 of Intermolecular, Inc. of our report dated March28, 2016, with respect to the consolidated balance sheet of Intermolecular, Inc. as of December31, 2015, and the related consolidated statements of operations, comprehensive loss, stockholders’ equity and cash flows for each of the years in the two‑year period ended December31, 2015, which report appears in the December31, 2016 annual report on Form 10‑K of Intermolecular, Inc. /s/ KPMG LLP Santa Clara, California
